Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 03/05/2021 is duly acknowledged.
Claims 1-14 (as filed on 12/20/2018) are pending in this application.
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-13; directed to “A method of evaluating the quality and potential in vivo activity of a test batch of an herbal composition”) in the reply filed on 03/05/2021 (see applicant’s remarks, page 2) is acknowledged.
Claim 14 (non-elected invention of group II) has been withdrawn from further considerations.
Claims 1-13 (elected invention of group I; directed to “A method of evaluating the quality and potential in vivo activity of a test batch of an herbal composition”), as currently presented have been examined on their merits in this action hereinafter.
Priority
	This application has been filed as a 371 of PCT/US 2017/038421 (filed on 06/21/2017), which claims priority from a US provisional application 62353313 filed on 06/22/2016.
Claim Objections
1.	Claims 6 and 9 (as presented) are objected to because of the following informalities:  claims 6 and 8 independently depend directly from claim 1.  Claim 6 recites abbreviations presumably for “one or more enzymes” (such as “TNFa-NFkB”, “ER-alpha”, 
Similar correction for abbreviations recited in claim 9 for “one or more genes” should be made in order to clarify the invention.  Appropriate correction is required.
In addition, claim 6 recites the limitation “INFa-state1/2”, which should be corrected to recite “IFNa-stat1/2”. Appropriate correction is required. Similar correction/amendments to specification (for example Table 1) is also suggested.
2.	Claim 7 is objected to because of the following informalities:  claim 7 directly depends from claim 1, and recites abbreviation “mRNA” and “qRT-PCR” in lines 2-3, which should be recited in full for instance, as “messenger ribonucleic acid (mRNA)” and “quantitative reverse transcription-polymerase chain reaction (qRT-PCR)”, at least the first time they appear in a claim.  Appropriate correction is required.
3.	Claim 13 is objected to because of the following informalities:  claim 13 directly depends from claim 1 and recites limitations as an abbreviation “LC-MS” in line 2, which should be recited in full for instance, as “liquid chromatography-mass spectrometry (LC-MS)”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 5 and 6 (as presented) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 5. “The method of claim 1, wherein the signal transduction activity response assay comprises measurement of signal transduction activity response against one or more -23-WO 2017/223131PCT/US2017/038421 enzymes selected from inflammation enzymes, cell growth and differentiation enzymes and endocrine and hormone enzymes.”  

Claim 6. “The method of claim 5, wherein the one or more enzymes are selected from the group consisting of TNFa-NFkB, TLR2-NFkB, TLR4-NFkB, IL6-stat3, IFNg-statl/1, INFa-statel/2, DEX-GR, COX-2, iNOS, NRF2, TGFb-Smad2/3, TPA-AP1, CREB, wnt3a- Lef/b-cat, VD3-VDR, ER-alpha, ER-beta, DHT-AR and aldosterone-MR.”

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “enzymes” recited in claims 5 and 6 appears to refer to list of transcription factor(s) (see instant specification, page 16, Table 1, in particular) recited in claim 6 (other than COX-2 and iNOS enzymes; see specification, pages 17-18), without such specific contrary to the art definition for the term “enzyme” in the disclosure of record. The term is indefinite because the specification does not clearly redefine the term. In addition, the recitation in claim 5 “wherein the signal transduction activity response assay comprises measurement of signal transduction activity response against one or more -23-WO 2017/223131PCT/US2017/038421 enzymes selected from inflammation enzymes, cell growth and differentiation enzymes and endocrine and hormone enzymes”, without providing specific definition and/or examples (other than transcription factors recited in claim 6, which are not per se) as to how one would understand the what exactly is encompassed. For example, it is unclear as to what exactly is being referred to by the term “endocrine and hormones enzymes” (see instant disclosure, page 3, 2nd paragraph, and page 9, 2nd to last paragraph, in particular). The endocrine system is normally understood as the collection of glands that produce hormones that regulate cell growth, differentiation, development, metabolism, and variety of other cellular and/or bodily tissue functions, but they are not taken as “enzymes” per se.  Enzymes, as understood by one of ordinary skill in the art in general are proteins (or substance produced by living cells/organisms) that act as biological catalysts acting upon specific substrates for converting them into products via a specific biochemical reaction. Thus, the terms as currently recited in claim 5 (“inflammation enzymes, cell growth and differentiation enzymes and endocrine and hormone enzymes”) without specific guidance provided by applicant in the disclosure of record, create an issue of indefiniteness as the metes and bounds of the claimed invention does not seem to be properly defined.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 (as currently presented) are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more, and is not directed to a patent eligible subject matter. Based upon an analysis with respect to the invention as a whole, claims 1-13 do not recite something significantly different than a judicial exception (see MPEP 2106). The rationale for this determination is explained below:
	The invention as claimed by applicants is recited as follows:
Claim 1 (as currently presented) is directed to “A method of evaluating the quality and potential in vivo activity of a test batch of an herbal composition, the method comprising subjecting the test batch of the herbal composition to one or more biological analysis methods selected from:
(a) a signaling transduction activity response assay; and 
(b) a gene expression assay; and 
then comparing the test batch results of the biological analysis method with results derived from a known batch of an herbal composition which has a known level of in vivo activity; 
wherein a measurement of the difference between the test batch results and the known batch results provides an evaluation of the quality and potential in vivo activity of the test batch herbal composition.”

See also limitations of the dependent claims 2-13 as currently presented.
Essential inquiries for subject matter eligibility under 35 U.S.C. 101 of process claims involving a law of nature, a natural phenomenon, or a naturally occurring relation or correlation, or an abstract idea (collectively referred to as judicial exceptions) are as follows:
Step-1) Is the claimed invention directed to a process, defined as an act, or a series of acts or steps?
The claimed subject matter is “a method of evaluating the quality and potential in vivo activity of a test batch of an herbal composition”, using the steps as recited in instant claim 1 (taken herein as a screening process for quality evaluation of test batch of herbal products/compositions, as specifically recited in the form of data collection (see steps (a) and (b) for biological analyses in claim 1), comparison (of bioassay results, i.e. the resulting data with a known level of in vivo activity from a known herbal batch), and evaluation recited as a “measurement of the difference” in the wherein clause of the claim).
Step-2A) Is the claim directed to, and/or focus on use of an abstract idea, a natural principle or phenomenon (i.e. a judicial exception- Prong one)? And does the claim recite additional elements that integrate the judicial exception into a practical application (i.e. Prong two)?
Claim as a whole is directed to an evaluation or screening process that employs one or more “biological analysis methods”, such as a “signal transduction activity response assay” and a “gene expression assay” (see instant claim 1) in order to generate test results (i.e. test batch data for a herbal composition), which are compared with a known level or data from biological assays for a known (such as results/data from testing of a control) batch of herbal composition (reading on a mental process), wherein the difference (measured by any means such as by mental calculation or any other means) between the two sets of data (i.e. test batch results versus known levels of a known batch) “provides an evaluation” of the quality and potential in vivo activity of the test batch herbal composition (reading on metal process of comparison and evaluation based on the data or test results). The process as recited is akin to collecting information (through “biological analysis methods” (a) and (b) in claim 1, in particular) and analyzing it for the difference, wherein both the data collection process through “biological analysis methods” as well as the analysis steps (i.e. comparing and evaluating) are recited at a high level of generality, such that the analysis steps could practically be performed in the human mind. Thus for prong one, when taken as a whole, the claim appears to set forth or describe an abstract idea for evaluating the quality and potential in vivo activity of a test batch of a herbal composition.  As for the analysis of prong two, there appears to be no additional elements that provide integration of the judicial exception into any practical application per se. The data gathering steps (a) and (b) as recited in instant claim 1, i.e. using “one or more biological analysis methods” such as “signal transduction activity response assay” and “gene expression assay” have been recited a a very high level of generality, and are well known biological response assays (see disclosure by Kung 
Step-2B) Does the claim include additional elements or steps, or a combination of elements or steps that integrate the abstract idea or natural principle/phenomenon into the claimed invention such that the claim amounts to significantly more than the judicial exception itself?
The limitations presented in dependent claims (see claims 2 and 3, in particular) that recite the specific component herbal extracts (or ratio thereof; akin to the multi-element herbal preparations PHY906 or Huang-Qin-Tang; see disclosure by Kung et al, [0224], [0348], [00636], Table 4 and Table 19, for instance; and Liu et al, 2012 cited as ref. [U] on PTO 892 form; see abstract and introduction, in particular) in the PHY906 composition as a test candidate, does not in itself integrate the abstract idea recited in claim 1 into a practical application that amounts to significantly more than the judicial exception itself. The test batch could be any herbal preparations that can be tested using known biological response assays recited in dependent claims 4-11 and 13 (such as one or more signal transduction activity response assays or gene expression arrays using various enzymes and/or gene markers, or chemical analyses performed using LC-MS techniques; see Kung et al, [0025], [0037]-[0039], [0131]-[0134], [0235]-[0237], [0342]-[0343], and Examples 5 and 19, for instance; see also disclosure from Liu et al, page 620 section “5. Quality control of PHY906”, page 622 left column, 3rd paragraph, and per se apply the judicial exception into a reasonable practical application, and therefore the claimed invention is not deemed to be an eligible subject matter under 35 USC 101. There is no specific element and/or method step recited in the claims that is not conventionally performed by artisans in the biochemical and/or quality control art (see disclosure from Kung et al and Liu et al, discussed above). Thus, the claimed subject matter as presented does not include elements and/or steps that are recited with high enough specificity and practical application thereof, such that the claim as a whole amounts to “significantly more”, and that all substantial applications of the judicial exception are not covered.
Thus, based upon the analysis of relevant factors, as discussed above with respect to the claim as a whole, claims 1-13 do not recite something significantly more than a judicial exception directed to an abstract idea, and therefore, are NOT deemed to be directed to a patent eligible subject matter.  Appropriate correction/amendment is required.
NOTE:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 4-11 and 13 (as presented) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUNG et al (US 2003/0207270 A1; cited in applicant’s IDS dated 12/20/2018, citation no. 1 under US patents).
Claim 1 is directed to “A method of evaluating the quality and potential in vivo activity of a test batch of an herbal composition, the method comprising subjecting the test batch of the herbal composition to one or more biological analysis methods selected from:
(a) a signaling transduction activity response assay; and 
(b) a gene expression assay; and 
then comparing the test batch results of the biological analysis method with results derived from a known batch of an herbal composition which has a known level of in vivo activity; 
wherein a measurement of the difference between the test batch results and the known batch results provides an evaluation of the quality and potential in vivo activity of the test batch herbal composition.”

See also limitations of the dependent 4-11 and 13 as currently presented.
Kung et al (2003; hereinafter Kung) disclose phytomics, a genomic-based approach for standardization and quality control of herbal compositions for development of improved therapeutics (see abstract and summary of the invention, in particular). 
Regarding Claim 1, Kung discloses a method of evaluating the quality and potential in vivo activity of a test batch of an herbal composition (Para. [0037], This invention provides the tools and methodologies for creating, maintaining, improving and utilizing Herbal BioResponse Arrays (HBR Arrays), wherein the HBR Arrays constitute data sets associated with particular in vivo activity (Para. [0041], a) selecting a characterized herbal composition; [0042], b) exposing a biosystem to a batch of the characterized herbal composition and collecting data on two or more markers, wherein one of the markers is a change in gene expression determined through the use of a nucleic acid microarray, produced by the steps comprising; [0043] i) producing a cell banking system; [0044] ii) profiling the gene expression pattern of cells from the cell banking system before and after exposure to the herbal composition; [0048], the methods comprise exposing a biosystem to a batch of the herbal composition and collecting data on two or more markers, and comparing the collected marker data with a standardized HBR Array for the same or a substantially same herbal composition as that of the batch herbal compositions); wherein a measurement of the difference between the test batch results and the known batch results provides an evaluation of the quality and potential in vivo activity of the test batch herbal composition (Para. [0077], The clustering algorithm separated CSM, ST024 and ST117 into 3 distinct clusters. The distance between each cluster as displayed by the hierarchical dendrogram can be viewed as the difference between the (#11) and PHY906-284003 (#12)) treated cells with high and low concentrations (indicated with H and L, respectively). The data were averaged based on three repeated experiments on three different dates. Cluster analysis was performed based on the selected 500 genes (see text). (B) The clustering algorithm separated #11-L, #11H and (#12-H and #12-L) into 3 distinct clusters. Distance between clusters or resemblance coefficient is indicated by the hierarchical clustering dendrogram).
Regarding Claim 4, Kung discloses the method of claim 1, wherein the signal transduction activity response assay comprises one or more assays selected from the group consisting of luciferase reporter assays and enzymatic assays (Para. [0303], Biological and Enzyme Assays; [0306], Different peony extracts were added to triplicate wells of a 96-well plate which contained 0.1 mM phenolphthalein glucuronidate, 70 mM Tris-HCI (pH 6.8) and 0.8 ng of dialyzed beta-glucuronidase (from E.coli, purchased from Sigma) to a final volume of 80 μ1. After 2 hr incubation at 37° C., the reactions were terminated with 200 μl of stopping solution which contained 0.2 M Glycine and 0.2 M NaCl (pH 10.4), and the OD was monitored with a kinetic microplate reader at 540nm. Results are shown in Table 16). 
Regarding Claim 5, Kung discloses the method of claim 1, wherein the signal transduction activity response assay comprises measurement of signal transduction activity response against one or more enzymes selected from inflammation enzymes (Para. [0110), Glycyrrhiza uralensis have been found useful for treating eczema, psoriasis, pruritis and inflammatory reactions of the skin (U.S. Pat. No. 5,466,452). U.S. Pat. No. 5,595,743 discloses various herbal compositions which include licorice extract (Glycyrrhiza) and siegesbeckia, 
Regarding Claim 6, Kung discloses the method of claim 5, wherein the one or more enzymes (and transcription factors; see 112-b rejection discussed above) are selected from the group consisting of TNFa-NFkB, TLR2-NFkB, TLR4-NFkB, IL6-stat3, IFNg-statl/1, IFNa-statl/2, DEX-GR, COX-2, iNOS, NRF2, TGFb-Smad2/3, TPA AP1, CREB, wnt3a-Lef/b-cat, VD3-VDR, ER-alpha, ER-beta, DHT-AR and aldosterone-MR (Para. [0195], Expression biomarkers for standard ginseng (i.e., G115) include the following: IL 8, IL-2, GM-CSF, NFKB, ICAM-1, interferon gamma, choline acetyl transferase, Irk A, nerve growth factor; [0211 ], mRNA is isolated from exposed cells which is subsequently manipulated to serve as substrate for hybridization based expression monitoring of biochemical extracts using microarrays comprising IL-2 receptor and NFkB).
Regarding Claim 7, Kung discloses the method of claim 1, wherein the gene expression assay comprises: treating HepG2 cells with the herbal composition for 24 h, extracting the mRNA produced and quantifying the mRNA through qRT-PCR analysis (Para. [0142), The 6 cells) were seeded in 25 cm2 flasks in 3.0 ml of RPMl-1640 medium, 24 hr before the extract addition. The cells were treated with or without herbal medicine, where the former is added at two final concentrations of 0.2 mg/ml or 4 mg/ml, respectively, and incubated at 37° C. for 24 hours).
Regarding Claim 8, Kung discloses the method of claim 1, wherein the gene expression assay comprises measurement of one or more genes encoding proteins having a function selected from inflammation, anti-oxidation, growth and differentiation, metabolism, and cell-cell interaction (Para. [0031], [0031], Recent advances in nucleic acid microarray technology enable massive parallel mining of information on gene expression. This process has been used to study cell cycles, biochemical pathways, genome-wide expression in yeast, cell growth, cellular differentiation, cellular responses to a single chemical compound, and genetic diseases, including the onset and progression of the diseases; [0144], Discovery and Analysis of Inflammatory Disease-Related Genes Using cDNA Microarrays; [0195], Expression biomarkers for standard ginseng (i.e., G 115) include the following: IL-8, IL-2, GM-CSF, NFkB, ICAM-1, interferon gamma, choline acetyl transferase, trk A, nerve growth factor; [0211], mRNA is isolated from exposed cells which is subsequently manipulated to serve as substrate for hybridization based expression monitoring of biochemical extracts using microarrays comprising IL-2 receptor and NFkB). 

Regarding Claim 10, Kung discloses the method of claim 1, wherein the one or more biological analysis methods differentiate between active batches of the herbal composition and inactive batches of the herbal composition better than chemical composition analysis methods (Para. [0024], Increasing numbers of various types of tests have been instituted to assure the consistent quality of herbs used in medicine and as dietary supplements; including inspections at the macro- and microscopic levels as well as a variety of chemical analyses. Recently, high performance liquid chromatography (HPLC) profile of marker molecules in an herbal extract has become one reference standard. However, there are problems with this approach, including that some of the bioactive molecules may not adsorb UV or the visible lights for HPLC detection, and the amount of a chemical is not necessarily proportional to its biological potency; [0208], Lastly, as in Example 1, the steps are reiterated to generate HBR arrays for standardized HL, wherein the resulting HBR arrays will then be used to predict biological activity (or inactivity) and evaluate batch quality. Using this method, a Standardized HBR Array can be generated and updated periodically; [0209] Evaluation of a Selected Herbal Composition of Huang Ling Using a Subset of Variables Correlated with a Specific Biological Response; [0210], To evaluate the quality of a selected test batch of an herbal composition of Huang Ling, data is first collected concerning the plant-related characteristics (e.g., plant species, plant parts, geographic origin, 
Regarding Claim 11, Kung discloses the method of claim 10, wherein the chemical composition analysis methods include LC-MS (liquid chromatography - mass spectrometry) (Para. [0024], Increasing numbers of various types of tests have been instituted to assure the consistent quality of herbs used in medicine and as dietary supplements; including inspections at the macro- and microscopic levels as well as a variety of chemical analyses. Recently, high performance liquid chromatography (HPLC) profile of marker molecules in an herbal extract has become one reference standard. However, there are problems with this approach, including that some of the bioactive molecules may not adsorb UV or the visible lights for HPLC detection, and the amount of a chemical is not necessarily proportional to its biological potency; [0028], Using high-performance liquid chromatography, gas chromatography, and mass spectrometry, a commercially available combination of eight herbs (PC-SPES), was found to contain estrogenic organic compounds (DiPaola et al., 1998,N. Engl. J. Med. 339:785-791). The researchers concluded that PC-SPES has potent estrogenic activity and that prostate cancer patients that took PC-SPES could confound the results of standard therapies and may experience clinically significant adverse effects).

Thus, the disclosure provided by Kung meets all the limitations of claims 1, 4-11 and 13, as currently presented by applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-13 (as presented) are rejected under 35 U.S.C. 103 as being unpatentable over KUNG et al (US 2003/0207270 A1; cited in applicant’s IDS dated 12/20/2018, citation no. 1 under US patents) in view of LIU et al (WO 2008/101079 A1, cited in applicant’s IDS dated 03/19/2020, under FOR citation no. 3).
Claims 1, 4-11 and 13 has been discussed above under 102.
Claim 2 is directed to “The method of claim 1, wherein the herbal composition comprises one or more compositions selected from the group consisting of herbal extracts of Scutellaria baicalensis (S), Glycyrrhiza uralensis (G), Paeonia lactiflora (P), and Ziziphus jujuba (Z), any fractions thereof and any active chemicals present in the herbal extracts or fractions thereof.”  
Claim 3 is directed to “The method of claim 2, wherein the herbal composition is PHY906, wherein PHY906 comprises herbal extracts of Scutellaria baicalensis (S), Glycyrrhiza uralensis (G), Paeonia lactiflora (P), and Ziziphus jujuba (Z) in a 3 : 2 : 2: 2 (S : G : P : Z) ratio.”
Claim 12 is directed to “The method of claim 1, wherein if the test batch results are between about 90% and about 110% of the known batch results then the test batch is determined to have sufficiently similar quality as the known batch and potential in vivo activity.”

The detailed teachings and/or suggestion of Kung et al as they pertain to the invention of claims 1, 4-11 and 13 for the process as claimed, have been discussed above, and are further relied upon hereinafter in the same manner.
Scutellaria baicalensis (S), Glycyrrhiza uralensis (G), Paeonia lactiflora (P), and Ziziphus jujuba (Z) in a 3 : 2 : 2: 2 (S : G : P : Z) ratio; and “wherein if the test batch results are between about 90% and about 110% of the known batch results then the test batch is determined to have sufficiently similar quality as the known batch and potential in vivo activity” (see limitations of claims 2, 3 and 12).
Liu et al (2008; hereinafter Liu) teaches that PHY906 comprises herbal extracts of Scutellaria baicalensis (S), Glycyrrhiza uralensis (G), Paeonia lactiflora (P), and Ziziphus jijuba (Z) (Para. [0019]. Specifically, this invention relates to the dosing and scheduling of PHY906 in potentiating the therapeutic index of a broad-spectrum of cancer chemotherapeutic agents by the herbal composition PHY906; [0020]. a herbal composition comprising Scutellaria, Glycyrrhiza, Ziziphus and Paeonia. In yet another embodiment, the herbal composition consists essentially of Scutellaria, Glycyrrhiza. Ziziphus and Paeonia; [0021] In one embodiment, the plant species comprise Scutellaria baicalensis, Glycyrrhiza uralensis, Ziziphus jujuba, and Paeonia lactiflora). Liu also teaches the limitations of claim 3, in that the herbal composition PHY906 comprises herbal extracts of Scutellaria baicalensis (S), Glycyrrhiza uralensis (G), Paeonia lactiflora (P). and Ziziphus jujuba (Z) in a 3 : 2 : 2 : 2 (S : G : P : Z) ratio (Para. [0032], The PHY906 formula is composed of four herbs: Scutellariae baicalensis Georgi, Paeonia lactiflora Pall., Ziziphus jujuba Mill and Glycyrrhiza uralensis Fisch., with a relative weight ratio of 3:2:2:2).  Therefore, it would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the invention, to modify Kung with the teaching of Liu, at least for the purpose of potentiating a chemotherapy as taught by Liu (Para. [0012], the present invention provides a method of increasing the therapeutic index of cancer therapeutic compounds for the Scutellaria, Glycyrrhiza, Ziziphus, and Paeonia).
Regarding the limitations of Claim 12, Kung discloses the method of claim 1, wherein if the test batch results are similar to the known batch results then the test batch is determined to have sufficiently similar quality as the known batch and potential in vivo activity (Para. [0558], The 3 single-element herbal medicines, CSM, ST024, and ST117 are clustered together. Out of the 2 different batches of the multi-element herbal medicine, #12-H, #12-L and #11H are clustered together and the #11-L stands by itself. The result suggests that higher similarity exists between the #11 and #12 as compared with that of CSM, ST024, and ST117; [0563], After standardizing the data sets #11 and #12 are clustered together as shown in FIG. 16B. The ST024 and ST117 are clustered together and the CSM is in an independent cluster). Although, Kung does not explicitly disclose a cutoff between about 90% and about 110% of the reference activity, it would have been nevertheless obvious to an artisan of ordinary skill in the art before the effective filing date of the instant invention, to set a similarity standard range cutoff of 90% to 110% of the reference activity, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to set a range that ensures a sufficiently high quality product as taught by Kung (Para. [0213], .Based on this procedure it can be determined whether or not the test batch is of a similar or different quality than that of the standard). Thus, the invention as claimed fails to distinguish itself over the combined teachings and/or suggestions from the cited prior art references as discussed above.
as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as claimed.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Conclusion
NO claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657

/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657